Kellogg, J.
The respondent, after verdict, filed a motion in arrest for the insufficiency of the indictment. No defect in the indictment has been suggested on the argument, and nothing appears in the exceptions which would warrant the conclusion that it was not applicable to the case made by the evidence on trial. As the grounds upon which the indictment is claimed to be defective have not been stated by the respondent’s counsel, we find no reason to question its sufficiency; and it seems to be sufficient both in form and certainty of allegation, and to follow approved precedents. Wharton’s Precedents of Indictments and Pleas, 145, 146, 148.
The principal inquiry in this case is whether the evidence of the confessions of the respondent was properly received. The value of any confession as evidence of guilt depends on its being voluntary, and the material inquiry is whether the confession has been obtained by the influence of hope or fear applied by a third person to the prisoner’s mind. The law of the subject having been fully reviewed and considered in the recent case of State v. Walker, 34 Vt. 296, it is unnecessary to review at any length the principles settled by that case. The evidence detailed in the bill of exceptions in respect to the inducements under which the confession made by the prisoner to Watson, the constable, and Crain, his assistant, were elicited, was *195•undoubtedly sufficient to exclude that confession on the ground that it was prompted by the influence of a hope of some advantage or benefit to be derived from the making of it. But that confession was not given in evidence, and the confession which was introduced and received as evidence was made some five hours after the making of the confession to Watson and Crain, and after the prisoner had been told by the state’s attorney that he must not expect any favor in consequence of making a confession, and after he had also been told that he was under no obligation to make any confession unless it was his choice and desire to make it. It is now claimed on behalf of the prisoner that it is to be presumed that the influence of the previous inducement continued, and that in order to make the second confession admissible as evidence, the respondent should have been informed that no use of his previous confession could be made against him. It is clear, as we think, that the language used by the state’s attorney to the prisoner would remove from the mind of any person capable of understanding plain and simple speech any reliance which he might have placed upon an assurance of favor ; and no question can be made in respect to the admissibility as evidence of the confession which followed on the ground that it was made under the influence of inducements then held out. If the previous inducements ever had any influence on the prisoner, we think that the evidence fairly warrants the conclusion that, at the time of making the confession which was given in evidence, he clearly understood that he had no right to expect any favor in consequence of making the confession. In regard to his alleged want of intelligence or intellect, it is to be presumed that the county court gave such instructions to the jury, in respect to the consideration and effect which should be given to the confession, as the evidence called for. USTo exception was taken to the charge on that ground. The admission of the confession as evidence was a question addressed to the discretion of the court, and the testimony stated in the bill of exceptions suggests no reason to doubt that this discretion was properly exercised in receiving the confession as evidence.
Exceptions overruled and respondent sentenced.